Opinion filed September 27, 2018




                                        In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-18-00216-CR
                                   __________

                      IN RE DENNIS JAY RUCKMAN


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Dennis Jay Ruckman, has filed a petition for writ of mandamus in
this court. He requests that we require the Honorable Jason C. Cashon, judge of
266th District Court in Erath County, to abide by the terms of the plea bargain
agreement and dismiss the proceedings and discharge Relator based on his
successful completion of deferred adjudication community supervision. We deny
Relator’s petition for want of mandamus.
      In order to obtain mandamus relief in a criminal setting, the Court of Criminal
Appeals requires that the relator establish two things: (1) that the act that he seeks to
compel is a ministerial act, not involving a discretionary or judicial decision, and
(2) that he has no adequate remedy at law to redress his alleged harm. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex. Crim. App. 2007; De Leon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App. 2004).
Although we agree that Relator has established that the act he seeks to compel is
ministerial based on the mandatory language of the applicable statute, 1 Relator has
not established that he does not have an adequate remedy at law. An application for
writ of habeas corpus is available to Relator pursuant to Article 11.072 of the Texas
Code of Criminal Procedure. See Ex parte Enriquez, 227 S.W.3d 779, 783 (Tex.
App.—El Paso 2005, pet. ref’d); see also Ex parte Heilman, 456 S.W.3d 159, 161
(Tex. Crim. App. 2015) (addressing a habeas corpus claim where the relator had
completed deferred adjudication community supervision). The court in Enriquez
concluded that, with respect to an application for writ of habeas corpus filed by a
person who has completed his term of deferred adjudication community supervision,
the legislature “has clearly extended the jurisdiction of a trial court” to hear the writ
of habeas corpus pursuant to Article 11.072. 227 S.W.3d at 783.
        Relator’s petition for writ of mandamus fails to demonstrate that his right to
pursue a remedy by way of a writ of habeas corpus would be inadequate to address
the alleged error he now asserts. A petition for writ of habeas corpus is generally an
adequate remedy that will preclude mandamus relief. In re Piper, 105 S.W.3d 107,
109 (Tex. App.—Waco 2003, orig. proceeding); see Banales v. Court of Appeals for
the Thirteenth Judicial Dist., 93 S.W.3d 33, 36 (Tex. Crim. App. 2002) (orig.
proceeding). Therefore, Relator has failed to satisfy the second requirement of the
mandamus standard set forth above.

        1
         The applicable statute—former Article 42.12, section 5(c) of the Code of Criminal Procedure—
provided in relevant part: “On expiration of a community supervision period imposed under Subsection (a)
of this section, if the judge has not proceeded to adjudication of guilt, the judge shall dismiss the
proceedings against the defendant and discharge him.” Act of May 31, 1997, 75th Leg., R.S., ch. 667, § 1,
1997 Tex. Gen. Laws 2250 (emphasis added). The current version of the Code of Criminal Procedure
contains similar mandatory language regarding dismissal and discharge. See TEX. CODE CRIM. PROC. ANN.
art. 42A.111(a) (West 2018).
         We note that such a dismissal and discharge will not affect any duty that Relator may have to
register as a sex offender. See TEX. CODE CRIM. PROC. ANN. arts. 62.001(5), 62.002 (West 2018); see also
Reynolds v. State, 423 S.W.3d 377, 382–83 (Tex. Crim. App. 2014).
                                                   2
        Relator asserts that mandamus relief is appropriate because he is entitled to
specific performance of the plea bargain agreement. See Perkins v. Court of Appeals
for Third Supreme Judicial Dist. of Tex., at Austin, 738 S.W.2d 276, 277–78, 283–
84 (1987) (orig. proceeding); In re Gooch, 153 S.W.3d 690, 694 (Tex. App.—Tyler
2005, orig. proceeding). While we agree that a trial court has a ministerial duty to
enforce a plea agreement and that mandamus may be an appropriate remedy when a
trial court fails to sentence a defendant according to the terms of a plea agreement
that has been accepted by the trial court, we do not believe that specific performance
or mandamus is appropriate in this case. The plea bargain agreement that Relator
and the State entered into was attached to the petition for writ of mandamus filed in
this court. We have reviewed all of the plea papers attached to the petition, and
nowhere in those papers do the parties mention dismissal or discharge. Relator’s
entitlement to dismissal and discharge is therefore statutory, not contractual, under
the circumstances presented in this cause. Thus, the specific performance line of
cases relied on by Relator is inapposite here.
        Accordingly, we must deny Relator’s petition for writ of mandamus.




September 27, 2018                                                 JIM R. WRIGHT
Do not publish. See TEX. R. APP. P. 47.2(b).                       SENIOR CHIEF JUSTICE
Panel consists of: Bailey, C.J.;
Gray, C.J., 10th Court of Appeals 2;
and Wright, S.C.J.3

Willson, J., not participating.


        2
         Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment
to the 11th Court of Appeals.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      3